Citation Nr: 0114009	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-17 687A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for dilated congestive 
myopathy with congestive heart failure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1976 to July 
1978, when he was discharged on account of physical 
disability resulting from an automobile accident.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (the RO) which determined that the veteran had not 
submitted new and material evidence which would serve to 
reopen his claim of entitlement to service connection for 
hypertension and which denied his claim of entitlement to 
service connection for dilated congestive myopathy with 
congestive heart failure.

The issue of entitlement to service connection for dilated 
congestive myopathy with congestive heart failure will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension was denied in a June 1986 VA rating 
decision.

2.  Subsequent to the June 1986 decision, the evidence added 
to the record is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

The June 1986 VA rating decision is final.  New and material 
evidence has not since been received to reopen the veteran's 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

The veteran is seeking entitlement to service connection for 
hypertension.  As an initial matter, the Board must determine 
whether new and material evidence which is sufficient to 
reopen the veteran's claim has been submitted since a 
previous VA denial of his claim in June 1986.

In the interest of clarity, the Board will initially review 
the generally applicable law and regulations.  The Board will 
then briefly review the factual background of this case and 
finally will discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  

For certain chronic disorders, including heart disease and 
hypertension, service connection may be granted if such 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The Board notes that Diagnostic Code 7101 [hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)] of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000), provides in Note 1 that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm." 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  See also the Court's discussion of this 
subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.1103 (2000).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (2000).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring VA's duty to assist has 
been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f). 


Factual background

Evidence of record at the time of the June 1986 rating 
decision

Many of the veteran's service medical records are missing 
from the file.  However, medical and other records indicate 
that he was injured when he was struck by a motor vehicle in 
April 1978.  His blood pressure in the emergency room was 
138/80.  He was separated from military service due to 
injuries sustained in that accident.  The report of a United 
States Air Force Physical Evaluation Board identified various 
residuals of the April 1978 automobile accident.  Also noted 
was asymptomatic idiopathic hypertrophic subaortic stenosis.  
Hypertension was not mentioned. 

The veteran filed a claim for VA benefits in December 1985.  
He was accorded a VA compensation and pension examination in 
January 1986.  It was reported that the veteran "first 
noticed hypertension in February 1985.  His maximum blood 
pressure reading was 180/110.  He was placed on medication.  
During the examination ,his blood pressure was 110/80.  The 
diagnosis was hypertension, under adequate control on 
medication.     

The June 1986 rating decision

Service connection for hypertension was denied by the RO in 
June 1986 on the basis that hypertension was first noted in 
1985, approximately seven years after the veteran's discharge 
from service.  Unstated but implicit was the RO's conclusion 
that there was no evidence tending to show that hypertension 
had been manifest during service or within the one year 
presumptive period after service.  The veteran was notified 
of the denial by letter dated June 27, 1986.  He did not 
appeal the denial.  


Evidence submitted since June 1986

The veteran attempted to reopen the previously-denied claim 
in 1997.  At that time, he indicated that he had been 
receiving medical treatment from several different sources.  
The RO obtained records reflecting this treatment and 
associated them with the veteran's claims file.  Much of the 
information contained therein has to do with assessment and 
treatment of the veteran's congestive myopathy.  Review of 
the records reveals no indication that anyone, other than the 
veteran himself, has ever linked his hypertension to service 
or any event therein.  

In May 2000, the Board sought a medical advisory opinion from 
an independent medical expert (IME) as to whether it is at 
least as likely as not that the veteran's hypertension is 
related to idiopathic hypertrophic subaortic stenosis 
identified during service.  See  38 U.S.C.A. § 7109 (West 
1991); 38 C.F.R. § 20.901(d) (2000).  In response, the IME 
explained that hypertension and idiopathic hypertrophic 
subaortic stenosis are not medically related.

Analysis

Since the final denial of the veteran's claim of entitlement 
to service connection for hypertension in June 1986, the 
newly-received evidence consists of the private medical 
treatment records, the veteran's own assertions, and the 
independent medical expert's opinion.  

Nothing contained in the private medical treatment records 
can be interpreted as having a bearing upon the question of 
whether the veteran's hypertension is related to service.  
Therefore, while the medical records are new, they cannot be 
considered material, as they do not bear directly and 
substantially upon the specific matter under consideration.  

The veteran's contentions in essence consist of reiterations 
of previously-stated contentions that he has hypertension 
which is due to his service.  These contentions are not new.  
In addition, the veteran's statements cannot be considered to 
be  material, as he is not competent to render a medical 
opinion regarding the etiology of his hypertension.  It is a 
well-established legal principle that the veteran, as a 
layperson, is not qualified to render a medical opinion 
regarding the etiology of his own disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The independent medical opinion is new.  It does, not, 
however support the veteran's claim.  In fact, the IMR opined 
that there was no relationship between the disorder noted in 
service and the veteran's current hypertension.   Because the 
opinion weighs entirely against the veteran's claim, it 
cannot be viewed as so significant that it must be considered 
in order to fairly decide the merits of the claim.  When 
viewed by itself or in connection with all the other evidence 
of record, it contains absolutely no promise of support for 
the veteran's contentions.  For this reason, it does not 
constitute material evidence which is sufficient to merit 
reopening the veteran's claim for service connection for 
hypertension under the provisions of 38 C.F.R. § 3.156(a).    

In the absence of new and material evidence, the veteran's 
claim for entitlement to service connection for hypertension 
may not be reopened.  The benefit sought on appeal remains 
denied.  


ORDER

No new and material evidence having been presented, the 
veteran's claim for service connection for hypertension is 
not reopened and the claim remains denied.


REMAND

2.  Entitlement to service connection for dilated congestive 
myopathy with congestive heart failure.


Pertinent law and regulations

Generally, service connection may be established for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a service-connected disease or injury also shall be 
service connected.  38 C.F.R. § 3.310.

Congenital or developmental defects are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.

Factual background

As noted above, in April 1978, the veteran was involved in a 
motor vehicle accident and was discharged from service as a 
result of injuries incurred during the accident, including 
left brachial artery occlusion and seventh cervical nerve 
root avulsion.  A service medical record dated several weeks 
subsequent to the accident indicates that the veteran had 
chest pain and shortness of breath at that time.  The report 
of the Physical Evaluation Board convened in conjunction with 
the veteran's disability discharge from service reflects that 
asymptomatic idiopathic hypertrophic subaortic stenosis was 
identified at that time.  

In February 1986, approximately eight years subsequent to his 
discharge from service, the veteran underwent a VA medical 
examination.  An echocardiogram was interpreted as showing 
hypertrophic cardiomyopathy with asymmetric septal 
hypertrophy and systolic anterior motion.  Recent medical 
records, dated in 1996 and 1997, reveal that the veteran has 
congestive cardiomyopathy with atrial fibrillation.  

In essence, the veteran contends that his currently-diagnosed 
congestive cardiomyopathy with atrial fibrillation and his 
current hypertension are related to the idiopathic 
hypertrophic subaortic stenosis which was identified during 
service.

In May 2000, the Board sought a medical advisory opinion from 
an IME as to whether it is at least as likely as not that the 
currently diagnosed dilated (congestive) cardiomyopathy is 
causally related or secondary to the idiopathic hypertrophic 
subaortic stenosis which was identified during the veteran's 
period of service.  

The IME opinion was provided in May 2000.  In November 2000, 
the Board requested clarification of several points contained 
in the May 2000 medical opinion from the physician who had 
provided the opinion.  Additional explanation was received 
from the physician in January 2001.  

The IME reviewed all the medical records contained in the 
veteran's claims file prior to formulating her opinions.  
Initially, the expert explained that idiopathic hypertrophic 
subaortic stenosis is predominantly an abnormality of 
diastolic dysfunction, or "stiff heart," but that the 
condition can "burn out" to a dilated form.  In an 
individual such as the veteran is described in the medical 
records, she opined, generally idiopathic hypertrophic 
subaortic stenosis is congenital.  She indicated that one 
cannot determine from the available medical records whether 
the veteran's myopathy was of the hereditary type or the 
sporadic type, but in any event, it was most likely present 
at birth.  Lastly, she indicated that "if the individual has 
the obstructive form of the myopathy, isometric exercise is 
proscribed as it can worsen the condition.  Events or 
medications that are a strong stimulus to the systolic 
function (such as vigorous aerobic exercise) are 
discouraged."  


Upon request for clarification from the Board, the IME 
provided the following:  

One cannot know the exact onset of the 
veteran's hypertrophic cardiomyopathy.  A 
systolic murmur was noted on his physical 
in 1978.  One would assume that the 
hypertrophic cardiomyopathy was present 
at that time.  Although, there are other 
causes of systolic murmurs.  Since the 
veteran was age 21 at the time, it is 
likely that he had the congenital 
(present at birth) type of hypertrophic 
cardiomyopathy, if, indeed it was present 
at that time.  There is an 
echo[cardiogram] report in the file from 
1986 that is consistent with obstructive 
hypertrophic cardiomyopathy.  There was a 
resting gradient of 60 mmHg identified, 
which is quite significant.

An individual with hypertrophic 
cardiomyopathy with a resting gradient of 
60 mmHg would be expected to have 
problems with heavy physical labor, 
particularly isometric exercise (lifting 
heavy objects), or emotional stress.  
That would mean it could worsen the 
natural progression of an existing 
disease.  I would add that one would 
expect an individual with a resting 
gradient of 60 mmHg to have symptoms of 
shortness of breath, dizziness, and 
lightheadedness with activity. 

Reasons for remand

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.   

Unfortunately, the service medical records available for 
review are incomplete.  Review of the claims file reflects 
near-heroic efforts on the part of the RO to obtain the 
veteran's service medical records, tenaciously searching for 
the records through usual official channels, as well as 
contacting the veteran's last duty station.  A single 
notation in the file leaves open the possibility that the 
service medical records may have been filed with the 
veteran's VA vocational rehabilitation file.  

Because of the responsibility placed upon VA to secure 
service medical records,
see Hayre v. West, 188 F. 3d 1327 (1999), and especially in 
light of the explanation of the IME as to the importance of 
the service medical records to a just and equitable 
resolution to this claim, it is the Board's opinion that the 
statutory duty to assist requires another attempt to locate 
the veteran's service medical records within the VA, 
specifically by attempting to locate his vocational 
rehabilitation file.  

The report of the February 1986 VA examination indicates that 
the examiner may have also been the veteran's treating 
physician, because the examiner reported having previously 
prescribed medication for the control of hypertension to the 
veteran.  Furthermore, the report is concluded with the 
instruction that the veteran is to return to see the 
physician the following month.  Based upon these indications, 
it is possible that additional VA treatment records exist 
which have not yet been associated with the veteran's claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Lastly, it is felt that a medical synthesis of the 
inconclusive medical evidence contained in the record is 
warranted.  Thus, after all additional evidentiary 
development has been completed, it is requested that a 
cardiologist review the entire record to provide a medical 
explanation as to this complex and difficult case.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's VA 
vocational rehabilitation folder for 
association with his claims file.  The RO 
should also obtain all records of VA 
medical treatment afforded to the veteran 
which are not contained in his claims 
file for inclusion in the file.

2.  The veteran should be contacted and 
asked to identify any medical records 
pertaining to his heart disease which 
have not been previously associated with 
his VA claims folder. After obtaining 
appropriate consent of the veteran, the 
RO should attempt to obtain any such 
records and associate them with the 
veteran's claims folder.

3.  The claims folder, including all 
records obtained pursuant to the above 
requests, should be forwarded to a 
cardiologist for review. The cardiologist 
should be requested to provide opinions 
and explanations as to the following 
questions:  

1) Are there any medical indications 
contained in the file which could 
lead to the conclusion that the 
veteran's currently-shown dilated 
congestive cardiomyopathy could 
("could" meaning "as least as 
likely as not") have had its 
inception during service?

2)  Are there any medical 
indications contained in the file 
which could lead to the conclusion 
that the asymptomatic idiopathic 
hypertrophic subaortic stenosis, 
which the independent medical expert 
has opined was most likely present 
from the veteran's birth, was 
aggravated or made worse by the 
veteran's service?

If the cardiologist deems that a clinical 
examination of the veteran would assist 
in resolving these questions, then such 
an examination, along with all tests and 
studies deemed helpful, should be 
scheduled.  The cardiologist is requested 
to provide a complete rationale for all 
opinions expressed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board regrets the delay inherent in this remand, 
especially in light of the veteran's apparently deteriorating 
medical condition, as evidenced by recent reports contained 
in the file.  Due to the medical complexity of this case and 
the change in the law, however, the Board believes that a 
remand is necessary.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

